

115 HR 7018 IH: Protecting Lands Against Narcotics Trafficking Act of 2018
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7018IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. LaMalfa introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on the Judiciary, Energy and Commerce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose enhanced penalties for conduct relating to unlawful production of a controlled substance
			 on Federal property or while intentionally trespassing on the property of
			 another that causes environmental damage, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Lands Against Narcotics Trafficking Act of 2018 or the PLANT Act of 2018. 2.Controlled Substances Act penalty amendments (a)Cultivating or manufacturing controlled substances on Federal property (1)In generalSection 401(b)(5) of the Controlled Substances Act (21 U.S.C. 841(b)(5)) is amended, in the matter preceding subparagraph (A), by striking as provided in this subsection and inserting , except as provided in paragraph (8), for not more than 10 years, in addition to any other term of imprisonment imposed under this subsection.
 (2)Penalty enhancement for cultivating marihuana on Federal propertySection 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)) is amended by adding at the end the following:
					
 (8)Cultivating marihuana on Federal propertyAny person who violates subsection (a) by cultivating marihuana on Federal property shall, in addition to any other term of imprisonment imposed under this subsection, be imprisoned—
 (A)in the case of 1 or more marihuana plants, not less than 2 years and not more than 5 years; (B)in the case of 50 or more marihuana plants, not less than 5 years and not more than 10 years;
 (C)in the case of 100 or more marihuana plants, not less than 10 years and not more than 40 years; or (D)in the case of 1000 or more marihuana plants, not less than 20 years and not more than life imprisonment..
 (b)Environmental harms and other hazardsPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend and review the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) while on Federal property or while intentionally trespassing on the property of another if the offense—
 (1)poses or creates a hazard to humans, wildlife, the environment, or domestic animals; (2)degrades or harms the environment or natural resources;
 (3)pollutes or contaminates an aquifer, spring, stream, river, body of water, soil, or native vegetation; or
 (4)constitutes a violation of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
				(c)Stream diversion or clear cutting on Federal property or while intentionally trespassing on the
			 property of another
				(1)Prohibition on stream diversion or clear cutting on Federal property or while intentionally
 trespassing on the property of anotherSection 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)), as amended by subsection (a), is amended by adding at the end the following:
					
						(9)Destruction of bodies of water or timber
 (A)In generalAny person who violates subsection (a) in a manner that diverts, redirects, obstructs, or drains an aquifer, spring, stream, river, or body of water or clear cuts or removes timber or vegetation while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another shall be fined an amount not to exceed—
 (i)the amount authorized in accordance with this section; (ii)the amount authorized in accordance with the provisions of title 18, United States Code;
 (iii)$500,000 if the defendant is an individual; or (iv)$1,000,000 if the defendant is other than an individual.
								(B)Use of amounts from fines
 (i)In generalThe Secretary of the Treasury shall transfer to the Secretary of the Interior and the Secretary of Agriculture, for use in accordance with clause (ii), the amounts received as fines for a violation described in subparagraph (A).
 (ii)FundsThe Secretary of the Interior and the Secretary of Agriculture shall use the amounts transferred under clause (i) to address the environmental damage caused by any offense described in subparagraph (A), including by providing such funds to nonprofit organizations that address such damage.. 
 (2)Federal sentencing guidelines enhancementPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the diversion, redirection, obstruction, or draining of an aquifer, spring, stream, river, or body of water or the clear cut or removal of timber or vegetation while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another.
 (3)Technical and conforming amendmentSection 1402(b)(1)(A) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(b)(1)(A)) is amended— (A)in clause (i), by striking and at the end; and
 (B)by inserting after clause (ii) the following:  (iii)section 401(b)(8) of the Controlled Substances Act (21 U.S.C. 841(b)(8)); and.
 (d)Booby traps on Federal propertySection 401(d)(1) of the Controlled Substances Act (21 U.S.C. 841(d)(1)) is amended by inserting cultivated, after is being. (e)Use or Possession of Firearms in Connection With Drug Offenses on Federal property or while intentionally trespassing on the property of anotherPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the possession of a firearm while cultivating or manufacturing a controlled substance on Federal property or while cultivating or manufacturing a controlled substance while intentionally trespassing on the property of another.
			3.California Public Lands Eradication, Remediation, and Enforcement Partnership
 (a)DefinitionsIn this section: (1)EradicationThe term eradication means the removal and destruction of illegally cultivated substances on Federal land.
 (2)EnforcementThe term enforcement means an action undertaken by law enforcement to prevent the cultivation of illegal substances on Federal land.
 (3)PartnershipThe term partnership means the California Public Lands Eradication and Remediation Partnership, established by subsection (b).
 (4)Priority landsThe term priority lands means Federal land that is determined by the partnership to be a high priority for either eradication, remediation, enforcement, or a combination thereof.
 (5)RemediationThe term remediation— (A)means to facilitate the recovery of lands and waters that have been degraded, damaged, or destroyed by illegal marijuana cultivation or another illegal activity; and
 (B)includes— (i)removal of trash, debris, and other deleterious material and the materials and surfaces contaminated by such trash, debris, and deleterious material; and
 (ii)establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions.
 (b)EstablishmentThere is hereby established a California Public Lands Eradication and Remediation Partnership. (c)PurposesThe purposes of the partnership are to—
 (1)coordinate the activities of Federal, State, Tribal, and local authorities, and the private sector, in the eradication and remediation of priority lands in the State affected by illegal marijuana cultivation or associated illegal activities; and
 (2)use the resources and expertise of each agency, authority, or entity in implementing eradication and remediation activities on priority lands in the States, including sharing best practices on eradication and remediation of illegal substances on Federal lands.
 (d)MembershipThe members of the partnership shall include the following: (1)The Secretary of Agriculture, or a designee of the Secretary of Agriculture to represent the Forest Service.
 (2)The Secretary of the Interior, or a designee of the Secretary of the Interior, to represent the United States Fish and Wildlife Service, Bureau of Land Management, the Bureau of Indian Affairs, and National Park Service.
 (3)The Director of the Office of National Drug Control Policy, or a designee of the Director. (4)The Secretary of the State Natural Resources Agency, or a designee of the Secretary, to represent the California Department of Fish and Wildlife.
 (5)The Secretary of Homeland Security, or a designee of the Secretary of Homeland Security.
 (6)The Administrator of the Drug Enforcement Administration, or a designee of the Administrator of the Drug Enforcement Administration.
 (7)A designee of the California State Water Resources Control Board. (8)A designee of the California State Sheriffs’ Association.
 (9)A designee of the National Guard. (10)One member to represent Native American Tribes, to be appointed by the Secretary of Agriculture.
 (11)One member to represent nongovernmental organizations with an interest in Federal land eradication and remediation, to be appointed by the Secretary of Agriculture.
 (12)One member to represent local governmental interests, to be appointed by the Secretary of Agriculture.
 (e)DutiesTo further the purposes of this section, the partnership shall— (1)identify priorities for eradication and remediation on Federal lands in the State;
 (2)secure resources from Federal and non-Federal sources to apply to eradication and remediation of Federal lands in the State;
 (3)carry out eradication and remediation on Federal lands in the State; (4)support efforts by Federal, State, Tribal, and local agencies, and nongovernmental organizations in carrying out eradication and remediation of priority lands in the State;
 (5)support research and education on the impacts of, and solutions to, illegal marijuana cultivation and other illegal activities on priority lands in the State;
 (6)document all actions taken by or known to the partnership to eradicate or remediate illegal substances on public lands, including the tracking of facilities used to test levels of tetrahydrocannabinol (THC) or cannabidiol (CBD) in cannabis or cannabis products;
 (7)not later than 5 years after funds are first made available for this Act, submit a report to Congress on the actions and results of the partnership, including recommendations and changes for future action to prevent the spread of trespass grows on Federal lands;
 (8)involve other Federal, State, Tribal, and local agencies, nongovernmental organizations, and the public in eradication and remediation efforts, to the extent practicable;
 (9)coordinate activities among the State, political subdivisions of the State, and Federal agencies, contracting to use commercially available aerial imagery, remote sensing, and geospatial data acquisition services using manned aircraft operations, unmanned aircraft systems, satellites, and other technologies to observe, monitor, and identify illegal marijuana cultivation and other illegal activities in support of eradication and remediation efforts authorized by this Act, in a manner consistent with California v. Ciraolo (476 U.S. 207) and Dow Chemical Co. v. United States (476 U.S. 227); and
 (10)take any other actions necessary to address eradication and remediation of Federal lands in the State.
 (f)AuthoritiesTo implement this section, the partnership may, subject to the prior approval of the Secretary of Agriculture—
 (1)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;
 (2)enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties;
 (3)hire and compensate staff to perform inherently governmental functions; (4)obtain funds or services from any source, including Federal and non-Federal funds, and funds and services provided under any other Federal law or program;
 (5)contract for commercially available goods or services; and (6)support activities of partners and any other activities that further the purposes of this section.
 (g)ProceduresThe partnership shall establish such rules and procedures as it deems necessary or desirable. (h)Service without compensationMembers of the partnership shall serve without pay.
			(i)Duties and authorities of the secretary of agriculture
 (1)In generalThe Secretary of Agriculture shall convene the partnership on a regular basis to carry out this section.
 (2)Technical and financial assistanceThe Secretary of Agriculture and Secretary of the Interior may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, as determined by the appropriate Secretary, to the partnership or any members of the partnership to carry out this section.
 (3)Cooperative agreementsThe Secretary of Agriculture and Secretary of the Interior may enter into cooperative agreements with the partnership, any members of the partnership, or other public or private entities to provide technical, financial, or other assistance to carry out this section.
				(j)California public lands marijuana eradication, remediation, and enforcement fund
 (1)In generalThere is established in the Treasury of the United States a fund, to be known as the California Public Lands Marijuana Eradication, Remediation, and Enforcement Fund (referred to in this section as the Fund). (2)DepositsFor each of fiscal years 2019 through 2024, there shall be deposited in the Fund an amount proportional of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water that are not otherwise credited, covered, or deposited under Federal law.
 (3)Effect on other revenuesNothing in this subsection affects the disposition of revenues that— (A)are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or
 (B)have been otherwise appropriated under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003 of title 54, United States Code.
 (4)Prohibited Use of FundsNo amounts in the Fund shall be used for land acquisition. (k)Public Donations (1)In generalThe Secretary of the Interior, the Director of the National Park Service, the Director of the United States Fish and Wildlife Service, the Director of the Bureau of Land Management, and the Assistant Secretary of Indian Affairs may accept public cash or in-kind donations that advance efforts to—
 (A)advance the goals and efforts of the California Public Lands Eradication, Remediation, and Enforcement Partnership; and
 (B)encourage relevant public-private partnerships. (2)Credits to fundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund.
 (l)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2019 through 2024.
			